DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments filed 01/25/2021 have been fully considered and are persuasive, see a new ground of rejection below.
Claim status
3.    Claims 1, 12, 13, 21, 23, 24, 26-28, 30, 31 and 33-41 are pending; claims 1, 13 and 34 are independent. Claims 2-11, 14-20, 22, 25, 29 and 32 have cancelled.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 12, 13, 21, 23, 24, 26-28, 30, 31 and 33-41 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 12, 13, 23, 26, 27, 30, 33-35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6,011,554), in view of Stephanick (US 2005/0283358), and further in view of Maxwell (US 2007/0256029).
Regarding claims 1, 13 and 34, King teaches a method (figs 8 A-8J) and a non-transitory computer readable storage medium having stored thereon instructions configured to cause a processor of a computer to perform operations (col. 6 and lines 56-67), comprising:
detecting, on a touch-sensitive input area having a first group of virtual ambiguous keys, a first touch of at least one of the first group of virtual ambiguous keys (fig. 8A and col. 22, lines 27-44, wherein depict the display 53 of the portable computer 52 during a representative use of the reduced keyboard disambiguating system. The user has pressed the ADF key. The word vocabulary module has interpreted the ADF key as the word "A" 902 and placed the interpretation, capitalized, in the selection list 76);
determining a first plurality of words based on the first touch (col. 22 and lines 27-44, wherein the word vocabulary module has interpreted the ADF key as the word "A" 902 and placed the interpretation, capitalized, in the selection list 76);
displaying a second plurality of words to a word option selector list located in a first area of the display, wherein the second plurality of words is a subset of the first plurality of words (fig. 8C, col. 22 and lines 52-62, wherein the user has pressed the select key 60 four additional times, boxing the system command 906 in the selection list. When the command is boxed, a 3.times.3 key map 920 is displayed in the upper right corner of the text region 66. Each square in the 3.times.3 key map directly corresponds with one of the data keys 56 in the keyboard);
in response to detecting a second touch of at least one of the first group of virtual ambiguous keys, changing at least one of the second plurality of words to create a third 
King does not expressly disclose visually emphasizing, in response to the first touch and the second touch, one of the third plurality of words displayed in the word option selector list, wherein the visual emphasis is in the first area of the display; and displaying, in response to detecting a third touch on the touch-sensitive input area, the visually emphasized word in the first area of the display to a second area of the display that is different from the first area of the display.
However, Stephanick in figs figs 3A-3F and Para 0033, wherein the display screen 900 includes an application text entry field 901, which displays for the user an inline default word choice 904 such as, for example, the selected word construct, and a word choice list field 902, which displays the depressed succession of keys and word combinations formed upon depression of various keys. In FIGS. 3A-3F, the sets of ambiguous characters displayed in field 902 are displayed vertically under the corresponding numeral associated with each key. The visual indication of character ambiguity is displayed in the vertical columns housing each set of ambiguous characters. In one embodiment, the most likely candidate in each set of ambiguous 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method taught by King by incorporated the teaching of Stephanick to include a visual indication of character ambiguity in order to provide sufficient feedback to the user about the keystrokes being input,
King in view of Stephanick does not expressly disclose a virtual ambiguous keys arranged approximately radially about a first center point.
However, Maxwell disclosed in fig. 2F a scale/positioning variation is applied to make the secondary menu 240 easier to view. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method taught by King in view of Stephanick to include the teaching of Maxwell to locate the virtual keyboard radially about a center point in order to improve systems and methods for interfacing a user with a touch-screen.
Regarding claim 12, King in view of Stephanick teaches the method of claim 1, wherein character of one or more of the second plurality of words in the word option selector list is emphasized corresponding to character selected by the first touch (figs 3A-3F and Para 0033, Stephanick).
Regarding claims 23 and 30, King in view of Stephanick teaches the method of claim 1 and he non-transitory computer readable storage medium of claim 13, wherein the third touch on the touch-sensitive input area is a swipe gesture that changes the 
Regarding claim 26, King teaches the method of claim 1, wherein the emphasized word is determined to be most probable for displaying in the second area based on a degree of correlation with the first touch and the second touch (fig. 4A).
Regarding claim 27, King teaches the method of claim 1, wherein the first touch includes a touch of a first virtual ambiguous key representing more than one character and the second touch includes a touch of a second virtual ambiguous key representing more than one character (figs 4A/B).
Regarding claim 33, King teaches the non-transitory computer readable storage medium of claim 13, wherein a character of one or more of the displayed words in the word option selector list is emphasized corresponding to a character selected by the first touch (fig. 4A).
 Regarding claim 35, King in view of Maxwell  and in view of Stephanick teaches the method of claim 34, wherein a third touch on the touch-sensitive input area is a swipe gesture that changes the emphasized word in the word option selector list prior to displaying the emphasized word in a second area of the display that is different from the first area of the display (figs 3A-3F, figs 7A-F, Para 0033 and 0055, Stephanick).
Regarding claim 37, King teaches the method of claim 1, wherein one or more characters assigned to the first group of virtual ambiguous keys are changed from uppercase to lowercase automatically after the first touch (col. 19 and lines 44-53).


7.	Claims 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6,011,554), in view of Stephanick (US 2005/0283358), in view of Maxwell (US 2007/0256029), and further in view of Paek (US 2014/0098024).
Regarding claims 21 and 28, King in view of Stephanick and in view of Maxwell teaches the method of claim 1 and the non-transitory computer readable storage medium of claim 13, but Maxwell in view of Bi does not expressly disclose wherein the touch-sensitive input area has a second group of virtual ambiguous keys arranged approximately radially about a second center point, wherein the second group of virtually ambiguous keys are different than the first group of virtually ambiguous keys.
However, Paek disclosed in fig. 4 and Paras 0053-0054, wherein the split virtual keyboard 104 is displayed on the touch-sensitive display 102 and has an exemplary layout.  As shown, the first portion 106 of the split virtual keyboard 104 can comprise a plurality of character keys 402-416, wherein each key in the character keys 402-416 is representative of a respective plurality of characters. The second portion 108 of the split virtual keyboard 104 includes a plurality of keys 418-426, which can be selected by the thumb 408 of the second hand 404 of the user (e.g., via tapping).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method taught by King in view of Stephanick and in view of Maxwell to include the teaching of Paek to get a predictable result.

8.	Claims 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6,011,554), in view of Stephanick (US 2005/0283358), in view of Maxwell (US 2007/0256029), and further in view of Fujiwara (US 2013/0307767).
Regarding claim 38, King in view of Stephanick and in view of Maxwell teaches the method of claim 1, but King in view of Stephanick and in view of Maxwell does not expressly disclose further comprising changing the first center point location in response to determining that the display orientation has rotated.
	However, Fujiwara disclosed fig. 3 and Paras 0063-0064, wherein when it is determined that the rotation information is provided in Step S303 (YES in Step S303), the controlling unit 203 determines whether or not the center point information is held therein (Step S305). When it is determined that the center point information is not held in Step S305 (NO in Step S305), the controlling unit 203 determines a predetermined position on the display screen 105 as the center point. The controlling unit 203 provides the rotation information and the center point information indicating coordinates of the determined center point to the display image determining unit 204 (Step S306). It is to be noted that the predetermined position is a position that is determined in advance on the display screen and is set to, for example, a point in center of the display screen 105.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method taught by King in view of Stephanick and in view of Maxwell by incorporated the teaching of Fujiwara to determines a center point based on a rotation of the display device in order to get a predictable result.
Regarding claim 39, King in view of Stephanick, in view of Maxwell and in view of Fujiwara teaches the method of claim 38, wherein determining that the display orientation has rotated involves using an orientation sensor and changing the first center point location involves rotating an overall configuration of the display (fig. 2 and Para 0053, wherein the rotation detecting unit 202 detects that the orientation of the display device 101 is changed. In fig. 3 and Paras 0063-0064 wherein when it is determined that the rotation information is provided in Step S303 (YES in Step S303), the controlling unit 203 determines whether or not the center point information is held therein (Step S305). When it is determined that the center point information is not held in Step S305 (NO in Step S305), the controlling unit 203 determines a predetermined position on the display screen 105 as the center point. The controlling unit 203 provides the rotation information and the center point information indicating coordinates of the determined center point to the display image determining unit 204 (Step S306). It is to be noted that the predetermined position is a position that is determined in advance on the display screen and is set to, for example, a point in center of the display screen 105, Fujiwara).

9.	`Claims 24, 31, 36, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6,011,554), in view of Stephanick (US 2005/0283358), in view of Maxwell (US 2007/0256029), and further in view of Yoo (US 2013/0234942).
Regarding claims 24, 31 and 36, King in view of Stephanick and in view of Maxwell teaches the method of claim 1, the non-transitory computer readable storage medium of claim 13 and the method of claim 34, but King in view of Stephanick and in 
However, Yoo disclosed in fig. 4 and Paras 0023-0024, wherein in selecting a virtual keypad or keyboard to resize, a user can select a portion of a virtual keypad or keyboard. For example, the user can select one of the corners of the virtual keypad or keyboard. In some cases, the user can select an option displayed on the user interface 400 for resizing the virtual keypad or keyboard. After the virtual keypad or keyboard is selected, the user can interact with the user interface 400 in resizing the selection. For further example, if the touchscreen is a multi-touch touchscreen, the user can use a multi-touch gesture, such as a "pinch-to-zoom" gesture interaction, in resizing the selected virtual keypad or keyboard. More particularly, the user can enlarge or condense the size of the selected virtual keypad or keyboard by moving two fingers farther apart or closer together, respectively, while interacting with the user interface 400.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method taught by King in view of Stephanick and in view of Maxwell by incorporated the teaching of Yoo to modify a virtual keyboard in order to allow a user of the electronic device to resize virtual keyboards according to interactions with a user interface of the electronic device.
Regarding claim 40, King in view of Stephanick and in view of Maxwell teaches the method of claim 1, but King in view of Stephanick and in view of Maxwell does not expressly disclose further comprising merging two separate virtual ambiguous keys into 
However, Yoo disclosed in fig. 4 and Paras 0021-0026, wherein a user of the user interface 400 can select any of the virtual keypad 405, the reduced-size virtual keyboard 410, and/or the full virtual keyboard 415 for the purpose of resizing the selection. For example, as shown in FIG. 4, the user can resize the virtual keypad 405 into the reduced virtual keyboard 410, as indicated by 416. Further, for example, the user can resize the reduced virtual keyboard 410 into the full virtual keyboard 415, as indicated by 417. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method taught by King in view of Stephanick and in view of Maxwell by incorporated the teaching of Yoo to modify a virtual keyboard in order to allow a user of the electronic device to resize virtual keyboards according to interactions with a user interface of the electronic device.
Regarding claim 41, King in view of Stephanick, in view of Maxwell and in view of Yoo teaches the method of claim 1, further comprising causing one of the virtual ambiguous keys of the first group of virtual ambiguous keys to disappear in response to resizing the first group of virtual ambiguous keys (fig. 4 and Para 0021, wherein the first virtual keyboard could include more keys than the second virtual keyboard (e.g., the first virtual keyboard has 61 keys while the second virtual keyboard has 35 keys). Thus, two virtual keyboards of differing types can differ in the amount of keys, the combination of keys, and the layout of characters and symbols, Yoo).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Suraqui (US 2004/0104896), relates to reduced keyboards system and method that is useful for all types of electronic devices that employ text input.  The present invention has the advantage of providing a high-speed and accurate text input system that has a relatively compact keyboard area and that has automatic disambiguating capabilities due to new pattern recognition method.  It is applicable for all keyboards known in the art, however it is most efficient when used with a specific preferred embodiment, to be described.
B.	Grover (US 5, 818437), related to reduced keyboard disambiguating computer. The keyboard has twelve keys, nine of them labeled with numerous letters and other symbols, and those nine plus one more are labeled each with one of the ten digits
C.	Tartz (US 2010/0277414), relates to the portable computing devices, and more particularly, to portable computing device keyboards.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        3/16/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625